Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT D.(VII) AMENDMENT NUMBER 3 TO INVESTMENT SUB-ADVISORY AGREEMENT Effective January 1, 2009 the Investment Sub-Advisory Agreement between Hartford Investment Financial Services, LLC and Wellington Management Company, LLP dated February 19, 2002 is hereby amended to reflect the following amended fee schedule for the funds listed as per the attached Schedule A : The sub-advisory fees shall be accrued daily and paid quarterly, based upon the following annual rates and calculated based upon the average daily net asset values of the Portfolios as follows. IN WITNESS WHEREOF , the parties hereto have caused this agreement to be executed as of the 1 st day of January, 2009. HARTFORD INVESTMENT FINANCIAL SERVICES, LLC /s/Robert Arena By: Robert Arena Title: Manager and Senior Vice President/Business Line Principal WELLINGTON MANAGEMENT COMPANY, LLP /s/Jonathan M. Payson By: Jonathan M. Payson Title: Sr. Vice President Hartford Mutual Funds II, Inc. Page 1 of 2 Schedule A The Hartford Growth Opportunities Fund Net Asset Value Annual Rate All Assets 0.270% Hartford Mutual Funds II, Inc. Page 2 of 2
